                                                                           Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                          PANAMA CITY DIVISION

LARRY JEROME WILLIAMS,
              Plaintiff,
v.                                              CASE NO. 5:18cv280-MCR/MJF
FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,
              Defendants.
                                           /

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated May 21, 2019. ECF No. 11. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.

      Accordingly, it is now ORDERED as follows:

      1.      The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this Order.
                                                                         Page 2 of 2

      2.     Plaintiff’s   complaint   is   DISMISSED    without   prejudice    for

maliciousness, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).

      3.     The clerk of the court is directed to enter judgment accordingly,

terminate all pending deadlines, and close this case.

      DONE AND ORDERED this 18th day of June 2019.




                                       s/   M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 5:18cv280-MCR/MJF
